Chimera Investment Corporation 1211 Avenue of the Americas, Suite 2902 New York, NY 10036 November 30, 2012 VIA EDGAR Ms. Cicely LaMothe Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Chimera Investment Corporation Form 10-Q for the quarterly period ended September 30, 2011 Filed November 18, 2011 File No. 1-33796 Dear Ms. LaMothe: On behalf of Chimera Investment Corporation (“we” or the “Company”), set forth below is our response to Comment No. 1 of the staff of the Division of Corporation Finance of the Securities and Exchange Commission, received by letter dated February 27, 2012 with respect to the Company’s Form 10-Q for the quarterly period ended September 30, 2011. Form10-Q for the quarterly period ended September 30, 2011 Note 2 – Summary of the Significant Accounting Policies, page 6 Immaterial Restatements, page 6 1. We note that your upcoming Form10-K for the year ended December 31, 2011 will include restated financial statements. Please ensure that each column is labeled as ‘restated’ and that you have included all disclosures required by ASC 250-10-50. Please also ensure that the report fromyour independent accountant references the restatements. Response On August 7, 2012, we filed a Current Report on Form 8-K reporting Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review (the “4.02 8-K”).On August 1, 2012, the Audit Committee of the Board of Directors of the Company (the “Audit Committee”) concluded, after discussions with management and Deloitte & Touche, LLP (“Deloitte”), our independent registered public accounting firm since our inception and up to and including for the fiscal year ended December 31, 2011, that each of our previously issued (i) annual consolidated financial statements included in our Annual Reports on Form 10-K for the years ended December 31, 2010, 2009 and 2008 and (ii) interim consolidated financial statements included in our Quarterly Reports on Form 10-Q for the quarter ended September 30, 2008 and for all subsequent quarters through the quarter ended September 30, 2011 need to be restated (the “Restatement”).In this letter, the annual and interim periods included in the Restatement are collectively referred to as the “Restatement Period.” Our upcoming Form 10-K for the year ended December 31, 2011 (the “2011 Form 10-K”) will include restated financial statements for the Restatement Period.We will ensure that the 2011 Form 10-K will label each column related to the Restatement Period as “restated.”We will also include in the 2011 Form 10-K all disclosures required by ASC 250-10-50.We will also ensure that the report from Deloitte, our independent registered public accounting firm since our inception and up to and including for the fiscal year ended December 31, 2011, references the Restatement. *** The Company hereby acknowledges that: ● theCompany is responsible for the adequacy and accuracy of the disclosure in the filings; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings: and ● theCompany may not assertstaff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please send any additional concerns or questions regarding your letter dated February 27, 2012 to my attention at adenahan@annaly.com or feel free to call me at 212-696-0100. Very truly yours, /s/ A. Alexandra Denahan A. Alexandra Denahan Chief Financial Officer cc: R. Nicholas Singh, Esq. Fixed Income Discount Advisory Company
